Title: To James Madison from William Jones, 12 January 1814
From: Jones, William
To: Madison, James


        
          Sir
          Navy Department Jan. 12. 1814
        
        In conformity with the Resolution of the Senate on the 3d. Instant I have now the honor to enclose an account of the Blankets and other woolen goods provided for the Navy during the last year as far as it can be ascertained from the accounts rendered, but as those accounts do not exhibit the quantity remaining on hand, and as the consumption fluctuates with the voluntary demand of the Seamen, the account now rendered may be considered as forming a better estimate of the probable demand for the present year than any data now in the Department; to this however may be added perhaps 20 pCt with a view to the contemplated encrease of the Naval force. I am very respectfully your Obdt Servt
        
          W Jones
        
      